Reasons for allowance


1.	Claims 1, 3-15 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:
The closest prior art Bahattab (US 2008/008484) explains IP packet reaches the source workstation with value of `10` (ACK the connection), it knows that the data of this IP packet is in fact the complete header information, and the connection is established. A copy of this information should be stored in the source workstation. The source workstation will attach a copy of only the forward ROACM header information in each subsequent IP packet that it sends out to the destination with the control filed of value `11`, which means data transmission. For all subsequent IP packets going to the destination workstation, routers do not need to check the IP addresses anymore nor they are performing switching, but only look at the index port number field in the ROACM header at each frame and immediately get the corresponding NI address, stored in the local router interface table and use it to cross-connect the IP packets. NPL-JP2006148784 explains HDD stores transmission data and the like. Gost CPU performs transmission of transmission data, division, and integration control of the entire transmission terminal, The main memory temporarily stores data to be transmitted. The transmission buffer stores the divided transmission data. The communication control unit constructs and transfers the data of the transmission order stored in the transmission buffer as a transmission packet. The sequence number control unit generates a sequence number for each of the divided transmission data, and associates with data on the main memory   and data stored on the transmission buffer. When the lost packet is directly detected using only the sequence number Seq, the sequence number management unit 44 checks continuity of the sequence number Sea included in the received packet addressed to the own terminal, which is stored as occasion demands, and when a missing number is generated in the sequence number Seq, the sequence number Seq is detected. It is determined that a lost packet is generated due to an error in data transmission and retransmission of error data is necessary. Then, through the communication control unit, the sequence number Seq of the missing number is notified to the retransmission control unit. Jaffer et al(US 9985872) explains using the TCP sequence number information in received packets and the TCP sequence number information maintained in the bilateral TCP state record, the bilateral TCP state machine can detect one or more lost or out-of-order packets.  Further explains forward a modified lead packet, augmented IP routers does not know whether or not there is a next hop AIPR through which the modified lead packet will traverse. Therefore, rather than changing both the source address field and the destination address field in the lead packet, AIPR may change just the source address field to be the network address of AIPR  (i.e., 4.4.4.4) and may insert any assigned source and destination port numbers as metadata rather than inserting the assigned source and destination port numbers in the source and destination port number fields of the modified lead packet and carrying the original source and destination port numbers as metadata. Fukutomi (US 2003/0012202A1) explains each of the subordinate routers is provided with a management table storing the group IP address of a multicast packet to be received by this receiver (CE router) and the port number of the interface to which this CE router is connected. Each of the subordinate routers can specify a port from which the multicast packet is transmitted by retrieving the management table.



  
  
However regarding claims 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  and a determination unit, implemented using one or more computing devices, configured to determine whether a difference between the first sequence number being stored by the storage unit and a stored sequence number of the line information is a specific predetermined value.  Further regarding claim 4  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  and determining whether a difference between the stored first sequence number and a previously stored sequence number of the line information is a specific predetermined value. Further regarding claim 5 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: storing, in a first memory unit and by the counter router, the line information and a source IP address, both of which are acquired from the packet transferred by the subscriber accommodation router in associated with each other; assigning, by the counter router and to a packet transmitted from the external network, the line information stored in the first memory unit in association with a destination IP address of the packet and a sequence number according to the line information; transferring, by the counter router and to the subscriber accommodation router via a relay device, the packet to which the line information and the sequence number are assigned; and storing, by the subscriber accommodation router and in a second memory unit, the line information and the sequence number assigned to the packet transferred by the counter router.    Further regarding claim 6 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  and determining whether a difference between the stored sequence number and a previously stored sequence number of the line information is a specific predetermined value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478